Citation Nr: 0603768	
Decision Date: 02/09/06    Archive Date: 02/22/06

DOCKET NO.  02-16 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Whether new and material evidence has been received which is 
sufficient to reopen a previously-denied claim of entitlement 
to service connection for post-traumatic stress disorder 
(PTSD).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. Hachey, Associate Counsel





INTRODUCTION

The veteran served on active duty from November 1949 to 
September 1953.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Paul, Minnesota (the RO).

Procedural history

The veteran was first denied service connection for a 
psychiatric disability in a September 1982 rating decision.  
He was notified of that decision by letter from the RO dated 
October 7, 1982.  He did not appeal.  

Service connection for a psychiatric disability was again 
denied by the RO in rating decisions dated in November 1982 
and February 1983.  The veteran appealed the February 1983 
rating decision to the Board, which denied the claim in a 
March 1984 decision.

Following that decision, the veteran sought to reopen his 
claim for service connection for a psychiatric disability on 
numerous other occasions.  Service connection was denied in 
rating decisions dated in July 1986, November 1986, and July 
1987.  The issue was subsequently recharacterized as service 
connection for PTSD and on that basis was denied by the RO in 
unappealed rating decisions dated in September 1994, January 
1995, November 1996, November 1997, and August 2000.  

In December 2000, the veteran filed another claim of 
entitlement to service connection for PTSD.  The claim was 
denied by the June 2001 rating decision.  The veteran duly 
perfected an appeal.


Clarification of issue on appeal

As described above, the veteran has been denied service 
connection for PTSD on multiple occasions.  The RO denied the 
claim in the June 2001 rating decision without reference to 
previous denials.  Although the RO adjudicated the claim on 
the merits, the Board must first examine whether the evidence 
warrants reopening the claim.  This is significant to the 
Board because the preliminary question of whether a 
previously-denied claim should be reopened is a 
jurisdictional matter that must be addressed before the Board 
may consider the underlying claim on its merits.  See Barnett 
v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

The United States Court of Appeals for the Federal Circuit 
has held that if service connection for a claimed disability 
has been previously denied and that decision became final, 
the Board does not have jurisdiction to review the claim on a 
de novo basis in the absence of a finding that new and 
material evidence has been submitted.  See Jackson v. 
Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  The Board 
finds, therefore, that the proper issue on appeal is whether 
new and material evidence has been received which is 
sufficient to reopen the claim of entitlement to service 
connection for PTSD, which was most recently denied in August 
2000.  The issue has been recharacterized accordingly on the 
title page.

Other procedural matters

The Board has considered whether the veteran's December 2000 
statement, which the RO construed as a request to reopen his 
previously-denied claim, can be considered a notice of 
disagreement to the August 2000 rating decision, as it was 
received within one year of that decision.  See 38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 3.302 (2005).

Review of the December 2000 statement, however, reveals that 
it merely discussed recent treatment for a vascular condition 
and vaguely referred to alleged stressors.  Crucially, that 
statement did not mention the August 2000 rating decision, 
and it did not in any way express a desire for appellate 
review.  See 38 C.F.R. § 20.201 (2005).  Although cognizant 
of the fact that it must liberally construe statements from 
claimants, see EF v. Derwinski, 1 Vet. App. 324, 326 (1991), 
the Board finds that the veteran's December 2000 statement 
was properly construed by the RO as a new claim.  That 
statement was not a notice of disagreement with respect to 
the August 2000 rating decision, since no disagreement 
therewith was in fact expressed by the veteran.  See Brannon 
v. West, 12 Vet. App. 32 (1998) [although the Board must 
interpret an appellant's submissions broadly, the Board is 
not required to conjure up issues that were not raised by the 
appellant].

The Board also notes that following the issuance of the most 
recent SSOC (in March 2004), the veteran submitted additional 
medical evidence in the form of VA treatment records dated in 
May and June 2002, treatment records from the Sioux Valley 
Hospital and Clinic dated in November and December 2003, and 
treatment records from Tracy Hospital dated from October to 
December 2003.  He has not waived RO consideration of this 
evidence.  Review of this evidence, however, reveals that it 
relates to treatment for various non-psychiatric conditions 
and is therefore not pertinent to the issue currently before 
the Board.  Because this evidence is not pertinent to the 
issue currently on appeal, the Board will proceed to render a 
decision without first remanding the case to the RO for 
readjudication of the claim in light of the recently-
submitted medical evidence.  See 38 C.F.R. § 20.1304(c) 
(2005).


FINDINGS OF FACT

1.  In an unappealed August 2000 rating decision, the RO 
declined to reopen the veteran's previously-denied service-
connection claim for PTSD.

2.  Evidence submitted since the August 2000 rating decision 
does not bear directly and substantially upon the specific 
matter under consideration, and is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim.




CONCLUSION OF LAW

The August 2000 rating decision is final.  Evidence received 
since the August 2000 rating decision is not new and material 
and the veteran's claim of entitlement to service connection 
for PTSD is not reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. § 3.156 (in effect prior to August 29, 
2001); 38 C.F.R. §§ 3.104(a), 20.1100 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking to reopen his previously-denied claim 
of entitlement to service connection for PTSD.

In the interest of clarity, the Board will review the 
applicable law and regulations, briefly describe the factual 
background of this case, and then proceed to analyze the 
claim and render a decision.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA) [codified as 
amended at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 
2002)].  The VCAA eliminated the former statutory requirement 
that claims be well grounded.  Cf. 38 U.S.C.A. § 5107(a) 
(West 1991).  The VCAA includes an enhanced duty on the part 
of VA to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  Regulations implementing the VCAA have been 
enacted.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) [codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  However, the 
VCAA appears to have left intact the requirement that a 
veteran must first present new and material evidence in order 
to reopen a previously and finally denied claim under 38 
U.S.C.A. § 5108 before the Board may determine whether the 
duty to assist is fulfilled and proceeding to evaluate the 
merits of that claim.  It is specifically noted that nothing 
in the VCAA shall be construed to require VA to reopen a 
claim that has been disallowed except when new and material 
evidence is presented or secured, as described in 38 U.S.C.A. 
§ 5108.  See 38 U.S.C.A. § 5103A(f) (West 2002).

Once a claim is reopened, the VCAA provides that VA shall 
make reasonable efforts to assist the veteran in obtaining 
evidence necessary to substantiate the veteran's claim for a 
benefit under a law administered by VA, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A (West 2002).

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 
3.159(b)(1) (2005).  The Board observes that the veteran was 
notified by the August 2002 statement of the case (SOC) and 
the March 2004 SSOC of the pertinent law and regulations 
(including that related to the reopening of claims based on 
the submission of new and material evidence), of the need to 
submit additional evidence on his claim, and of the 
particular deficiencies in the evidence with respect to his 
claim.  

More significantly, letters were sent to the veteran in 
February and March 2001 which were specifically intended to 
address the requirements of the VCAA.  The March 2001 letter 
from the RO specifically notified the veteran that to 
"establish service connection we will need evidence of a 
current disability and medical evidence that the 
disability(ies) was incurred in or aggravated by service."  
More importantly, the March 2001 instructed the veteran to 
provide a "Report from a Doctor Showing You Have been 
Diagnosed with Post-Traumatic Stress Disorder" [Emphasis as 
in original].  

Second, the RO must inform the claimant of the information 
and evidence VA will seek to provide.  See 38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2005).  The March 2001 
letter advised the veteran that VA had requested his medical 
records from the Minneapolis, St. Cloud, and Sioux Falls VA 
Medical Centers (VAMCs) and Tracy Medical Clinic.  As will be 
discussed immediately below, the February 2001 letter also 
advised the veteran that VA would help him obtain both VA and 
private medical evidence.  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2005).  
In the February 2001 VCAA letter, the veteran was advised to 
"tell us which VA Medical Center or Clinic you visited and 
when you went there . . . [w]e will get the reports."  The 
February 2001 letter further notified the veteran that VA 
would obtain private treatment records, and asked him to 
"fill out a consent form and return it to us.  We are 
sending a consent for (VA Form 21-4142) with this letter.  Be 
sure to write the complete name and address of the private 
doctor, hospital, or clinic."  Alternatively, the veteran 
was given the option to "call or write to the doctor or 
hospital and ask that a copy of your records be sent to us.  
Calling or writing to the doctor or hospital yourself is the 
fastest way to get this information to us."

Finally, the RO must request that the claimant provide any 
evidence in his possession pertaining to the claim.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2005).  
The March 2001 letter included notice that "[i]f you have 
additional evidence that you would like to submit or have the 
VA obtain, send us the information we need as soon as 
possible."  This request complies with the requirements of 
38 C.F.R. § 3.159 (b) in that it informed the veteran that he 
could submit or identify evidence other than what was 
specifically requested by the RO.

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

One final comment regarding notice is in order.  A review of 
the record reveals that the veteran was provided notice of 
the VCAA in February 2001, prior to the initial adjudication 
of his claim in the June 2001 rating decision.  Therefore, 
there is no prejudice to the veteran in proceeding to 
consider his claim on the merits.  
See Bernard v. Brown, 4 Vet. App. 384 (1993). 

Duty to assist

As alluded to above, under the VCAA, VA's statutory duty to 
assist a claimant in the development of a previous finally 
denied claim does not attach until the claim has been 
reopened based on the submission of new and material 
evidence.  Once a claim is reopened, the VCAA provides that 
VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the veteran's 
claim for a benefit under a law administered by VA, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (West 
2002).

Although VA's duty to assist does not attach unless the claim 
is reopened, the Board notes that the RO has obtained the 
veteran's service medical records, records from the Social 
Security Administration, various VA treatment records, and 
medical records from Tracy Hospital and the Sioux Valley 
Hospital.  Neither the veteran nor his representative has 
identified any outstanding records that have not been 
obtained.  

The Board therefore concludes that all relevant data has been 
obtained and that no reasonable possibility exists that any 
further assistance would aid the veteran in substantiating 
his claim.  See Wensch v. Principi, 15 Vet. App. 362, 368 
(2001).

In short, the Board concludes that the provisions of the VCAA 
have been complied with to the extent required under the 
circumstances presented in this case.

Due Process

The Board additionally notes that general due process 
concerns have been satisfied in connection with this appeal.  
See 38 C.F.R. § 3.103 (2005).  The veteran engaged the 
services of a representative, was provided with ample 
opportunity to submit evidence and argument in support of his 
claim, and was given the opportunity to present testimony at 
a personal hearing if he so desired.  

As was discussed in the Introduction, the RO address the 
veteran's PTSD claim on the merits, without regard to 
previous final denials as to the same issue.  The Board, 
however, is deciding this claim based upon consideration of a 
predicate matter, namely whether new and material evidence 
has been received which is sufficient to reopen the 
previously-denied claim.  As explained above, the Board is 
obligated to proceed in this manner.  See Barnett and 
Jackson, both supra.  

When the Board addresses in its decision a question that has 
not been addressed by the RO it must consider whether the 
veteran has been given adequate notice to respond and, if 
not, whether he has been prejudiced thereby.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  In the instant case, the 
Board concludes that the veteran has not been prejudiced by 
the RO's adjudicating the claim on its merits, with regard to 
the finality of prior adverse decisions, because in so doing 
the RO accorded this claim more consideration than was 
warranted.  Cf. Edenfield v. Brown, 8 Vet. App. 384 (1995).  

As will be discussed in greater detail below, the veteran has 
been amply apprised of what is required to establish his 
claim of entitlement to service connection for PTSD.  He was 
also provided the regulations pertaining to the reopening of 
claims based upon the submission of new and material evidence 
in the March 2004 supplemental statement of the case (SSOC).  

Pertinent Law and Regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2005).  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. See 38 C.F.R. § 3.303(d) 
(2005).

The resolution of issues pertinent to a determination of 
entitlement to service connection must be considered on the 
basis of the places, types, and circumstances of service as 
shown by service records, the official history of each 
organization in which the veteran served, and all pertinent 
medical and lay evidence.  Determinations relative to service 
connection will be based on review of the entire evidence of 
record.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 
3.303(a) (2005); see Wilson v. Derwinski, 2 Vet. App. 16, 19 
(1991).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999).

Service connection presupposes a current diagnosis of the 
claimed disability.  See Brammer v. Derwinski, 3 Vet. App. 
233, 225 (1992).  A "current disability" means a disability 
shown by competent medical evidence to exist at the time of 
the award of service connection.  See Chelte v. Brown, 10 
Vet. App. 268 (1997).

Specific criteria to establish service connection for PTSD

According to VA regulations, entitlement to service 
connection for PTSD requires that three elements be present: 
(1) medical evidence diagnosing PTSD; (2) combat status or 
credible supporting evidence that the claimed in-service 
stressors actually occurred; and (3) a link, established by 
medical evidence, between current symptomatology and the 
claimed in-service stressors.  See 38 C.F.R. § 3.304(f) 
(2005); see also Cohen v. Brown, 10 Vet. App. 128 (1997).  

With regard to the second PTSD criterion, evidence of in-
service stressors, the evidence necessary to establish that 
the claimed stressor actually occurred varies depending on 
whether it can be determined that the veteran "engaged in 
combat with the enemy."  38 U.S.C.A. § 1154(b) (West 2002); 
38 C.F.R. § 3.304(d) (2005).  If it is determined through 
military citation or other supportive evidence that a veteran 
engaged in combat with the enemy, and the claimed stressors 
are related to combat, the veteran's lay testimony regarding 
the reported stressors must be accepted as conclusive 
evidence as to their actual occurrence and no further 
development or corroborative evidence will be necessary.  
Service department evidence that the veteran engaged in 
combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  38 
C.F.R. § 3.304(f) (2005).

Finality/new and material evidence

In general, decisions of the Agency of Original Jurisdiction 
(the RO) that are not appealed in the proscribed time period 
are final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.104, 20.1103 (2005).  Pursuant to 38 U.S.C.A. § 5108, a 
finally disallowed claim may only be reopened when new and 
material evidence is presented or secured with respect to 
that claim.

The Board notes that the definition of material evidence was 
revised in August 2001 to require that the newly-submitted 
evidence relate to an unestablished fact necessary to 
substantiate the claim and present the reasonable possibility 
of substantiating the claim.  See 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) [codified at 38 C.F.R. § 3.156 (2003)].  This 
change in the law pertains only to claims filed on or after 
August 29, 2001.  Because the veteran's request to reopen was 
initiated in December 2000, prior to the enactment of the 
revised regulation, this case will be adjudicated by applying 
the law previously in effect, 38 C.F.R. § 3.156(a) (2001), 
discussed in the paragraph immediately following.

New and material evidence is defined as evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2001).  In Hodge v. West, 155 F.3d 1356, 1363 
(Fed. Cir. 1998), the Federal Circuit noted that new evidence 
could be sufficient to reopen a claim if it could contribute 
to a more complete picture of the circumstances surrounding 
the origin of a veteran's injury or disability, even where it 
would not be enough to convince the Board to grant a claim.  
However, there must be new and material evidence as to each 
and every aspect of the claim which was lacking at the time 
of the last final denial in order to reopen the claim.  See 
Evans v. Brown, 9 Vet. App. 273 (1996).]

In Elkins v. West, 12 Vet. App. 209 (1999), the United States 
Court of Appeals for Veterans Claims (the Court ) held the 
Board must first determine whether the veteran has presented 
new and material evidence under 38 C.F.R. § 3.156(a) in order 
to have a finally denied claim reopened under 38 U.S.C.A. § 
5108.  If new and material evidence has been submitted, the 
Board may proceed to evaluate the merits of the claim, but 
only after ensuring that VA's duty to assist has been 
fulfilled.  See Vargas-Gonzalez v. West, 
12 Vet. App. 321, 328 (1999).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Factual background

As discussed in detail above, before the Board can evaluate 
the merits of a previously-denied claim, it must first 
determine whether a claimant has submitted new and material 
evidence with respect to that claim after the last final 
denial.  In this case, the last final denial is the 
unappealed August 2000 rating decision.

The "old" evidence

At the time of the August 2000 rating decision, the evidence 
of record included the veteran's service medical records and 
extensive VA treatment records (including multiple 
psychiatric evaluations from various VA psychiatrists and 
psychologists) together with an assortment of various non-
psychiatric treatment records from private medical 
facilities.  Also included in the record at the time of the 
August 2000 rating decision were statements from the veteran 
describing various stressful events in service.  This 
evidence revealed various psychiatric diagnoses including, 
inter alia, "anxiety reaction with somatization," 
"psychophysiologic nervous system reaction," "an 
unspecified neurotic disorder" and PTSD.  

The August 2000 rating decision

In August 2000, the RO declined to reopen the veteran's 
previously-denied service-connection claim for PTSD.  The RO 
determined that prior rating decisions held that a 
preponderance of the evidence was against a finding that the 
veteran had PTSD, and that no new evidence diagnosing the 
condition had been submitted since the last final denial 
[past rating decisions found that although PTSD diagnoses 
were of record, the evidence revealed that the veteran's 
psychiatric problems were the product of psychiatric 
disabilities other than PTSD].  
 
The veteran was notified of that decision by letter from the 
RO dated August 25, 2000; as has been discussed under "Due 
Process" above, he did not appeal that decision.

The additionally-submitted evidence

The evidence added to the record since the August 2000 rating 
decision consists of VA treatment records dated from 
September 2000 to June 2002, treatment records from the Sioux 
Valley Clinic and Tracy Hospital, a letter from the Center 
for Unit Records Research (CURR), and various statements from 
the veteran (and others) regarding his alleged in-service 
stressors.  This evidence will be analyzed below.

Analysis

In essence, the August 2000 rating decision denied the 
veteran's claim because the first element of 38 C.F.R. 
§ 3.304(f) (a diagnosis of PTSD) had not been met.

The unappealed August 2000 rating decision is final.  See 38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2005).  As explained 
above, the veteran's service-connection claim for PTSD may 
only be reopened if he submits new and material evidence.  
See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a) (2001); Barnett 
v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  Therefore, 
the Board's inquiry will be directed to the question of 
whether any additionally-submitted (i.e. after August 2000) 
evidence bears directly and substantially upon the specific 
matter under consideration, namely whether the veteran 
currently has PTSD.  See 38 C.F.R. § 3.156 (2001).

While the additionally-submitted evidence may be considered 
"new" in that it was not of record at the time of the 
August 2000 rating decision, it is not "material."  As has 
been previously noted in the Introduction, the additionally-
submitted medical records from Tracy Hospital and the Sioux 
Valley Hospital chronicle treatment for a variety of non-
psychiatric disabilities, including sleep apnea; small bowel 
obstruction; chronic obstructive pulmonary disease; and a 
host of other cardiac, respiratory, and musculoskeletal 
maladies.  These records contain no reference to treatment 
for a psychiatric disability, and specifically they fail to 
note a diagnosis of PTSD.  Because these records are 
completely unrelated to the veteran's claimed psychiatric 
disability (i.e. PTSD), they are not material and are not so 
significant that they must be considered in order to fairly 
decide the merits of the claim.

The additionally-submitted evidence also consists of VA 
psychiatric treatment records dated from September 2000 to 
February 2001.  Although these records do pertain to 
psychiatric treatment, they attribute the veteran's 
psychiatric difficulties to a condition other than PTSD, 
namely a "psychosis, not otherwise specified."  Although 
this evidence is new, it is not material because it relates 
the veteran's psychiatric impairment to a psychosis, and not 
to the crucial matter of whether PTSD in fact exists.  
Because this evidence is contrary to the veteran's claim, it 
does not suffice to reopen it.  See Villalobos v. Principi, 3 
Vet. App. 450 (1992) [evidence that is unfavorable to the 
appellant is not new and material].

To the extent that the veteran is himself contending that he 
has PTSD, such is duplicative of similar contentions raised 
in the past and is therefore not new.  See Reid v. Derwinski, 
2 Vet. App. 312, 315 (1992).  Moreover, while the veteran is 
competent to present information as to his symptoms, as a 
layperson without medical training, he is not competent to 
make a diagnosis of his current psychiatric disability.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); see also 
38 C.F.R. § 3.159 (a)(1) (2005) [competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].  Indeed, in Moray v. 
Brown, 
5 Vet. App. 211 (1993), the Court noted that lay persons are 
not competent to offer medical opinions and that such 
evidence does not provide a basis on which to reopen a claim 
for service connection.  In Routen v. Brown, 10 Vet. App. 
183, 186 (1997), the Court noted "[l]ay assertions of medical 
causation . . . cannot suffice to reopen a claim under 38 
U.S.C.A. 5108."  

Furthermore, the veteran's statements regarding his 
stressors, lay statements from C.D. and C.F.V., and the 
letter from CURR dated in June 2003 (which indicates that 
there was insufficient information in the file to verify the 
veteran's stressors) also do not constitute competent medical 
evidence diagnosing PTSD.  This evidence is accordingly not 
material and does not raise a reasonable possibility of 
substantiating the claim.

In short, the additionally received evidence does not include 
any competent medical diagnosis of PTSD.  In the absence of 
competent medical evidence that the veteran has PTSD, the 
claim cannot be reopened.

The lack of evidence suggesting a diagnosis of PTSD, alone, 
causes the veteran's claim to reopen to fail.  See Evans, 
supra.   The Board further observes that the additionally 
received evidence does not include any verified stressors or 
medical nexus, the other elements of 38 C.F.R. § 3.304(f).  
Indeed, the CURR letter which has been added to the record 
makes it clear that the veteran's stressors are not 
verifiable and thus constitutes evidence against the claim.  
See Villalobos, supra.

In summary, the evidence which has been received since the 
August 2000 rating decision does not raise the reasonable 
possibility of substantiating the claim.  
See 38 C.F.R. § 3.156 (2001).  The claim accordingly is not 
reopened and remains denied.  


ORDER

New and material evidence has not been received which is 
sufficient to reopen the previously-denied claim of 
entitlement to service connection for PTSD.  The claim is not 
reopened and remains denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


